DAY, J.
1. In a civil action where the determination of an issue of fact between the parties is essential to the conclusion reached and judgment rendered by a trial court and there is no bill of exceptions or finding of fact before the reviewing court wherein said judgment is sought to be reversed, a presumption arises that such lower court had sufficient evidence before it to sustain said judgment.
2. Where the owner of land has granted the oil and gas in place underlying such premises to an oil company for development upon a royalty basis with a limitation of such rights for the period of twenty-five years, and afterwards the heirs of such owner, before the expiration of such period of limitation, convey by deed said tract of land, “excepting and reserving to the grantors herein, their heirs and assigns forever, all the royalty in the oil, gas and gasoline, produced from wells drilled and now operated on said first above described tract of land, together with all rentals and other compensation or benefits arising therefrom; also excepting- and reserving to said grantors, their heirs and assigns forever, one-half of all the royalty in the oil, gas and gasoline prduced from wells that may be hereafter drilled upon said tract of land, together with one-half of the rentals or other compensations or benefits arising therefrom, except as herein otherwise provided. Also excepting and reserving to the. grantors herein, their heirs and assigns forever, all the royalty in the oil, gas and gasoline produced from wells drilled and now operated on said second tract of land, above described, together with all rentals or other compensations or benefits arising therefrom; also excepting and reserving to the grantors herein, their heirs and assigns forever % of all the royalty in the oil, gas and gasoline produced from wells that may hereafter drilled upon said second tract of land. Together with H of the rentals or other compensations or benefits arising therefrom, except as otherwise herein provided”, the same does not operate as a reservation and exception of the corpus of such oil and gas in place, title to which, at the date of said deed, was in the oil company or its successors, under its grant; but such exceptions and reservations preserve a royalty interest only. The attempt to extend the terms of such oil and gas lease or convey the corpus of the oil and gas in place to the oil company or its successors, by the grantors under such a deed, by virtue of the reservations and exceptions contained therein, is of no avail.
Judgments affirmed.
Marshall, GJ., Kinkade, Robinson, Jones and Matthias, JJ., concur. Allen, J., concurs in the syllabus and in the judgment in cause No. 19855.